                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


REBECCA I. HARP,
               Plaintiff,

      v.                                              Case No. 18-C-1039

ALLISON GLOCK,
                    Defendant.


REBECCA I. HARP,
               Plaintiff,

      v.                                              Case No. 18-C-1159

NBCUNIVERSAL,
                    Defendant.


                               DECISION AND ORDER

      On September 1, 2016, the Investigation Discovery channel aired an episode of

the true-crime series Unraveled entitled “Never Say Goodbye.” The episode, which was

produced by NBCUniversal Media, LLC, focuses on a thirteen-year relationship

between two high-school and collegiate women’s basketball players, Malika Willoughby

and Rosalind “Roz” Ross. In 2011, Ms. Willoughby pleaded guilty to a homicide charge

that arose out of her shooting Ms. Ross a year earlier. These events were the subject of

an article authored by Allison Glock and published in ESPN The Magazine in 2012. Ms.

Glock appears in the episode and offers commentary and opinions.

      On July 9, 2018 and July 27, 2018, Rebecca Harp—Ms. Willoughby’s mother—

filed separate civil actions in this court against Ms. Glock and NBCUniversal. In each

action, Ms. Harp, who is pro se, alleges that the episode contains defamatory
statements and depictions about her relationship with her daughter and her daughter’s

childhood. These actions were consolidated. Before consolidation, each defendant filed

a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Later, Ms. Harp filed

a motion to amend her complaint against NBCUniversal only. NBCUniversal does not

oppose the motion to amend, but it states that if the court grants leave to amend it will

file a motion to dismiss the amended complaint. Ms. Harp has also filed a motion for

summary judgment against Ms. Glock.

      As explained below, the episode itself, which is properly considered part of the

plaintiff’s complaint against each defendant, provides enough factual matter about Ms.

Harp’s claims to resolve each defendant’s motion to dismiss. Moreover, Ms. Harp’s

proposed amended complaint, even if filed, would not change the result of the motions

to dismiss or alter the course of future litigation. For these reasons, I will address each

defendant’s motion to dismiss in this order and deny Ms. Harp’s motion for leave to file

the amended complaint. I also deny the plaintiff’s motion for summary judgment

because it relies on defendant Allison Glock’s failure to respond to requests for

admissions that Ms. Harp served on her before the parties conferred under Federal

Rule of Civil Procedure 26(f). Because the requests for admission were prematurely

served, see Fed. R. Civ. P. 26(d)(1), Ms. Glock is not deemed to have admitted

anything by failing to respond.

                        I. The Episode Is Part of the Complaint

      When deciding a motion to dismiss under Rule 12(b)(6), a court usually cannot

consider materials outside the plaintiff’s complaint unless the court treats the motion as

one for summary judgment. See Fed. R. Civ. P. 12(d); Reed v. Palmer, 906 F.3d 540,




                                            2
549 (7th Cir. 2018); Santana v. Cook County Bd. of Review, 679 F.3d 614, 619 (7th Cir.

2012). However, the court may, without treating the motion as one for summary

judgment, consider materials outside the complaint when they are mentioned in the

complaint, concededly authentic, and central to the plaintiff’s claim. See, e.g., Hecker v.

Deere & Co., 556 F.3d 575, 582 (7th Cir. 2009).

       In the present case, the episode containing the allegedly defamatory statements

meets these conditions. The plaintiff refers to it in her complaints, and because the

episode contains the allegedly defamatory statements, it is central to her claims.

Moreover, I do not understand the plaintiff to dispute the authenticity of the copy of the

episode that NBCUniversal filed on DVD with its motion to dismiss. See Case No. 18-C-

1159 ECF No. 17-2. Although the plaintiff previously stated that the DVD she received

from NBC’s counsel “has nothing on it,” ECF No. 22 at 9, counsel later provided her with

a second copy, ECF No. 23-1. Since receiving the second copy of the DVD, the plaintiff

has not disputed its authenticity. Accordingly, in deciding the motions to dismiss, I will

consider the episode as it appears on the DVD. Moreover, to the extent the complaint’s

allegations contradict or mischaracterize the contents of the episode, I will disregard

them. See Forrest v. Universal Sav. Bank, F.A., 507 F.3d 540, 542 (7th Cir. 2007) (on a

motion to dismiss, the court “is not bound by the party’s characterization of an exhibit

and may independently examine and form its own opinions about the document”).

                         II. The Allegedly Defamatory Content

A. The Episode

       The episode is approximately 45 minutes long. After a brief introduction, the

episode depicts, though dramatic reenactments and narration, the circumstances under




                                            3
which Roz and Malika met each other. 1 The skyline of downtown Milwaukee is shown,

followed by a shot of a playground in what appears to be a residential neighborhood in

the city. The camera moves to an indoor basketball court. While a reenactment is

depicted, the narrator explains that Roz and Malika met at a local basketball summer

league in the summer of 1997. At that time, Roz was seventeen years old and Malika

was fourteen. The narrator explains that both girls were excellent basketball players and

became friends after impressing each other on the basketball court.

      The reenactment shows Roz and Malika spending time together, and the narrator

explains that Malika began to hang out, regularly, at Roz’s house. As the reenactment

shows Malika having dinner with Roz’s family, the narrator states, “Looking around the

table, Malika sees a family dynamic very different from her own. She lives in a tough

neighborhood a few miles from Roz with her mother, who works as a bus driver, and

two younger sisters, one who has cerebral palsy.” When the narrator says the words

“tough neighborhood,” images of what appears to be a residential neighborhood in the

City of Milwaukee are shown.

      At this point, Allison Glock is shown in a studio. She states, “Malika’s home life

was really challenging. She had a disabled sister whom she was, ah, largely

responsible for, and she was under extreme stress and duress from a very early age.”

The episode returns to the reenactment, where actresses portray Malika and her

mother. 2 The actress playing Malika’s mother asks Malika to help with her sister. The



1 The episode refers to Ms. Ross and Ms. Willoughby by their first names. I will follow
this practice when describing the contents of the episode.
2Ms. Harp is never identified by name in the episode, and her actual likeness is never
shown. However, the defendants do not dispute that viewers who know Ms. Harp would


                                           4
actress playing Malika responds, “Okay Mom, I’ll be right there.” We then see Pamela

Collins, Roz’s mother, in the studio. She states, “I think Malika did have to grow up fast

because she had to take care of her sisters.” Roz’s father, Willie Edward Collins, is also

shown in the studio. He states, “One time Malika did mention something to me that she

really didn’t have a life for herself, you know, mother always had her watching other

kids.” Spencer Ross, Roz’s brother, appears next. He states, “I know that Malika took

on a lot of adult responsibilities as far as making sure her younger sister was okay and

taking care of her, um, disabled sister. It was a lot on Malika’s plate.” While the Ross

family speaks, the actress playing Malika is shown sitting in her home, looking lonely.

      The episode returns to the reenactment. It shows the actress portraying Harp

coming home from work. As soon as she sits down, Malika excitedly runs to her. She

says, “Hey Mom, I waited for you to get home so I could tell you about this awesome

play I did.” Before Malika finishes, her mother interrupts, “Not now, honey, I just got

home, I’m tired, and I have to find your sister’s medication.” As her mother says these

words, Malika’s smile fades. She says “Okay. Maybe later.” The actor portraying Ms.

Harp wonders whether she left Malika’s sister’s medication in the kitchen. After she gets

up to look, the camera lingers on Malika’s face for several seconds to show her

disappointment. After this scene, the reenactment shows Malika and Roz having fun

together. The narrator states, “With Roz, Malika can forget her burdens, and she feels

at home in a way she never has before.”

      In the scenes that follow, the reenactment shows Malika and Roz becoming

closer. Spencer Ross states that it was almost like the two of them “shut everyone else

understand the portions of the episode depicting or referring to Malika’s mother as
referring to her.


                                            5
out.” The episode returns to Ms. Glock, who states “For Malika, Roz was a safe shore

and I think the person who really loved her, or at least that she felt loved by.” The

reenactment shows the girls holding hands. The narrator states, “Then, one day in late

summer, their relationship takes a tentative step in a more intimate direction.” The

reenactment shows Roz giving Malika a ring, and Malika kissing Roz. Then we see

Glock in the studio, who says “I feel like it genuinely was, um, a love that sprung up

organically from their relationship, and I, I wouldn’t say one knew before another.”

      The episode depicts and explains how the girls’ families disapproved of their

romantic relationship. A psychotherapist is shown in the studio; she explains some of

the challenges that gay and lesbian teenagers face. The reenactment shows Roz’s

father learning that the girls were in love and ordering Roz to stop seeing Malika. The

reenactment then turns to Malika and her mother in their home. Malika is shown on the

couch when her mother asks what she’s doing and sits down next to her. Malika tells

her mother she’s doing homework. Her mother says, “Let’s see,” and looks in one of

Malika’s notebooks. She discovers a Polaroid picture of Roz and Malika kissing.

Malika’s mother confronts Malika about the picture, and Malika describes it as “nothing,”

saying that the girls were just “kidding around.” Malika’s mother is upset, and Malika

says it won’t happen again. Malika’s mother replies, “It better not.” Malika says she’s

sorry, and her mother gets up from the couch in anger. We then see Patricia Collins in

the studio, who states, “’Cuz her mother didn’t accept it. You know, she didn’t accept

her being gay. She didn’t want her daughter—she didn’t want a gay daughter.” The

episode continues to show Roz’s conflict with her father and then explains that the

adversity the girls faced caused their bond to strengthen.




                                            6
       Next, the episode shows Malika’s love for Roz beginning to veer into unhealthy

territory. Allison Glock states, “I think that initially, Malika felt like she’d, you know, won a

lottery or something to be on the arm of Roz and to bask in the sort of attention that Roz

would commonly get. But as their relationship progressed, it became a source of

jealousy, um, and insecurity for Malika.” The episode shows that, in the fall, Roz left

Milwaukee to attend college in Oklahoma on a basketball scholarship while Malika

finished high school. The narrator states, “It’s the first time the girls have been

separated, and Malika is miserable.” The reenactment shows Malika sitting at home

when her mother enters the room. Her mother states, “C’mon, you’re moping around all

the time now. It’s because of that Roz girl, isn’t it? I told you she wasn’t good for you in

the first place.” After Malika replies, “Mom, she was fine,” her mother tells her to come

help with dinner, and Malika complies. We then hear Ms. Glock, “I think it was really

challenging for Malika to be without Roz because Roz showed her affection and love

and validated her—she felt fairly unmoored.”

       After this point, the episode does not depict or otherwise refer to Ms. Harp. It

instead focuses on Malika’s increasing jealousy and desire to have Roz to herself. It

also shows Roz backing off from the relationship after becoming exasperated by

Malika’s jealousy and need for attention. Allison Glock states, “The sunlight of Roz went

away; she felt left behind and I think, um, neglected.” After a scene in which Roz tells

Malika over the phone that it was time for a break in their relationship, Ms. Glock states,

“I believe Malika probably was already prone to obsessiveness and jealousy, and when

you marry that with love and then a partner who starts to pull away, it becomes a really

combustible situation.”




                                               7
      The episode explains that both girls went on to have successful college

basketball careers. Roz was drafted by the WNBA, but an injury ended her career

before she played a single pro game. Malika played college basketball at Kent State.

After college, both women returned to Milwaukee and got a house together. Malika

worked as a bank teller, while Roz coached basketball and worked as a security guard.

Malika’s obsessiveness, insecurity, and jealousy continued. The episode shows Malika

beginning to drink alcohol, and Roz’s family members, in the studio, explain that they

were concerned about the amount she drank. Ms. Glock states that Malika grew

increasingly possessive and erratic.

      Eventually, Roz decides to leave Malika to take a job at her alma mater in

Oklahoma. The episode explains that Roz is reluctant to tell Malika about her decision.

However, one night, Roz and Malika drive to a fast-food restaurant for dinner. Before

they leave, Malika takes a handgun that she and Roz had purchased for self-defense.

The reenactment shows Malika and Roz arguing in their car after Roz receives a call

and refuses to tell Malika who it is. During the argument, Malika accuses Roz of

cheating on her, and Roz yells, “This is why I’m leaving you.” Roz tells Malika that she’s

going to Oklahoma and not taking her with. At this point, the reenactment is

interspersed with actual security footage from the drive-through lane. It shows the

women arguing in the car and then Malika getting out of the passenger side, walking to

the driver’s side window, and shooting Roz. The footage from the drive-through lane

and the reenactment show Malika cradling Roz’s body on the pavement. The narrator

explains that Roz was shot in the head and killed, and that, in August 2011, Malika

pleaded guilty to first-degree reckless homicide and use of a deadly weapon. She




                                            8
received a 13-year sentence. After a few concluding remarks by Ms. Glock and Roz’s

family members, the episode ends.

B. Plaintiff’s Claims

      The plaintiff alleges that the episode defames her by falsely depicting Malika’s

home life as a teenager in several ways. First, the plaintiff alleges that the episode

falsely depicts that she and Malika lived in a “tough neighborhood.” Second, she alleges

that the episode falsely states that Malika was “largely responsible” for her disabled

sister and that, because of this, her “home life was really challenging,” resulting in

“extreme stress and duress from a very early age.” The plaintiff alleges that, in fact,

Malika’s sister was cared for by an in-home health aide five days a week until she

entered foster care in 1998. Compls. ¶¶ 27–28. Third, the plaintiff alleges that the

episode falsely implies that Malika was 14 years old and living at home with her mother

at the time of the shooting. See Compls. ¶¶ 15, 22. Finally, the plaintiff alleges that the

episode defames Malika by not providing enough information about the shooting, which

the plaintiff believes was accidental. Compls. ¶¶ 36–42.

      In addition to alleging claims for defamation, the plaintiff alleges claims for

intentional infliction of emotional distress and fraudulent misrepresentation against

NBCUniversal and Ms. Glock. She also alleges a claim for unjust enrichment against

Ms. Glock. These claims are based on the same facts as the defamation claim.

                                     III. Discussion

       To survive a Rule 12(b)(6) motion, a complaint must “state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to




                                            9
draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint must, at a minimum, “give

the defendant fair notice of what the claim is and the grounds upon which it rests.”

Twombly, 550 U.S. at 555.

A. Defamation

      The parties agree that Wisconsin substantive law applies to this case. Under that

law, a defamation claim has three elements: (1) a false statement, (2) communicated by

speech, conduct, or in writing to a person other than the one defamed, and (3) the

communication is unprivileged and tends to harm one’s reputation, lowering him or her

in the estimation of the community or deterring third persons from associating or dealing

with him or her. Torgerson v. Journal/Sentinel, Inc., 210 Wis. 2d 524, 534 (1997). Only

the first and third elements are at issue in this case. Moreover, in their motions to

dismiss, the defendants do not assert a privilege. Thus, the questions presented are (1)

whether the plaintiff has adequately identified false statements, and, if so, (2) whether

the allegedly false statements could reasonably be thought to either lower the plaintiff in

the estimation of the community or to deter third persons from associating or dealing

with her. The second question can be restated as asking whether the defendants’

statements are “capable of defamatory meaning.” Under Wisconsin law, this is a

question of law that the court may resolve on a motion to dismiss, provided that the

complaint sets forth the allegedly defamatory communication in its full context. See

Starobin v. Northridge Lakes Dev. Co., 94 Wis. 2d 1, 10 (1980); Dilworth v. Dudley, 75

F.3d 307, 309 (7th Cir. 1996). If the statement is capable of both a defamatory meaning




                                            10
and a non-defamatory meaning, then the jury must decide whether the statement is

defamatory. Starobin, 94 Wis. 2d at 10.

       The defendants initially contend that the complaints do not comply with Federal

Rule of Civil Procedure 8(a) because they do not provide notice of the specific

statements alleged to be false and defamatory. However, although the plaintiff’s

complaints are not perfectly drafted, they provide the defendants with reasonable notice

of the statements at issue. I identified the allegedly defamatory statements in Part II of

this opinion. Construing the complaints liberally, as I must when the pleader is pro se,

see, e.g., Otis v. Demarasse, 886 F.3d 639, 644 (7th Cir. 2018), I find that the plaintiff’s

allegations provide adequate notice of her claims.

       Next, the defendants contend that the statements at issue are not capable of

defamatory meaning or are not actionable for other reasons. As to some of the

statements, I agree. First, the episode’s describing Ms. Harp as living in a “tough

neighborhood” is not capable of defamatory meaning. It is simply not the kind of

statement that would cause a viewer to hold a person is less esteem. 3 Second, Ms.

Harp cannot base a defamation claim on her belief that the episode implies that Malika

was 14 years old and living at home with her mother at the time of her crime. The

episode makes clear that the shooting did not occur until after Malika and Roz had

graduated college and had been living together for some time. Thus, the episode does


3 I also note that the episode contradicts the plaintiff’s claim that the episode “stated and
showed that the family lived in the rough neighborhood of Harambee that is infested
with dilapidated, boarded-up homes.” Compls. ¶ 15. The episode never states that the
family lived in Harambee, and the footage of the residential neighborhood does not
show that it was “infested with dilapidated, boarded-up homes.” The depicted
neighborhood is not glamorous, to be sure, but it is not the kind of scene that normally
comes to mind when one thinks of a “rough neighborhood.”


                                             11
not contain this allegedly defamatory content. See Forrest, 507 F.3d at 542 (“A court is

not bound by the party’s characterization of an exhibit and may independently examine

and form its own opinions about the document.”). Finally, to the extent Ms. Harp alleges

that the episode defamed Malika—such as by omitting details suggesting that the

shooting was accidental—she does not state a claim, for a person may not base a

defamation claim on statements that defame someone else. See 1 Rodney A. Smolla,

Law of Defamation. § 4:74 (2d ed. 2018 update) (“there can be no vicarious defamation,

or defamation through guilt by association”).

       With respect to the remaining statements, I find that they are capable of

defamatory meaning. The crux of Ms. Harp’s claim is that the episode falsely asserts

that she required Malika to provide most of the care for her disabled sister and thus

deprived her of a normal childhood. This assertion begins with Ms. Glock’s statement:

“Malika’s home life was really challenging. She had a disabled sister whom she was, ah,

largely responsible for, and she was under extreme stress and duress from a very early

age.” Glock’s statement is reinforced by statements from the Ross family, which appear

in the episode immediately after Glock finishes her statement. Roz’s mother states that

she thinks that Malika had to “grow up fast because she had to take care of her sisters.”

Roz’s father adds that Malika did not have a life of her own because her “mother always

had her watching other kids.” Finally, Roz’s brother states that Malika “took on a lot of

adult responsibilities as far as making sure her younger sister was okay and taking care

of her, um, disabled sister.”

       The defendants contend that these statements are not capable of defamatory

meaning because they simply attribute to Ms. Harp a parenting decision that others




                                           12
would consider reasonable in the context of a single-parent family with a disabled child.

However, I understand Ms. Harp to be alleging that this was not a parenting decision

she actually made. Instead, she worked hard to prevent Malika from having to bear the

bulk of the responsibility for her disabled sister, including by arranging for an in-home

health aide five days a week from 8:00 a.m. to 5:00 p.m. While either parenting decision

might be respectable, it would not be unreasonable for a jury to conclude that portraying

Malika as not having a real childhood because she was required to provide most of the

care for her disabled sister harmed Ms. Harp’s reputation. Instead of seeing Ms. Harp

as a mom who went to great lengths to provide Malika with a normal childhood despite

the challenges the family faced, the community sees Ms. Harp as a mom who allowed

Malika’s childhood to be consumed by care for her disabled sister. A jury could

reasonably find that the defendant’s portraying Ms. Harp as the latter when in fact she

was the former tended to lower her esteem in the community.

       The defendants point out that several of the allegedly defamatory statements

about Malika’s childhood are opinions. For example, Glock’s statements that Malika’s

home life was “really challenging” and caused her “extreme stress and duress” are

subjective evaluations of Malika’s circumstances rather than purely factual propositions.

However, under Wisconsin law, “communications are not made nondefamatory as a

matter of law merely because they are phrased as opinions, suspicions or beliefs.”

Converters Equip. Corp. v. Condes Corp., 80 Wis.2d 257, 263–64 (1977). Moreover,

“[w]here the defamer departs from expressing ‘pure opinion’ and communicates what

the courts have described as ‘mixed opinion,’ . . . liability may result.” Bauer v. Murphy,

191 Wis. 2d 517, 540 (Ct. App. 1995). “Mixed opinion” is a communication that blends




                                            13
an expression of opinion with a statement of fact. Id. “This type of communication is

actionable if it implies the assertion of undisclosed defamatory facts as the basis of the

opinion.” Id.

       Here, the allegedly defamatory statements that could be viewed as opinions—

when understood in the context of the entire episode—are based on the allegedly

defamatory factual statement that Ms. Harp allowed Malika to provide most of the care

for her disabled sister. The episode identifies no other potential source of Malika’s

“extreme stress and duress” and no other explanation for why Malika did not feel loved

until she met Roz. Thus, the opinion-laden statements are also statements of fact that

are capable of defamatory meaning to the extent they implicitly repeat the allegedly

false representation that Malika was “largely responsible for” her disabled sister.

       The defendants’ remaining argument for dismissal of the defamation claim is that

Ms. Harp has failed to plead special damages. This argument is based on the distinction

between the two forms of defamation, libel and slander. Under Wisconsin law, a pleader

of a claim for slander must allege special damages unless the alleged slander counts as

slander per se. See Martin v. Outboard Marine Corp., 15 Wis. 2d 452, 461 (1962).

However, all libel is actionable without an allegation of special damages. Id. at 460–61.

In the present case, the defendants assume that Ms. Harp’s defamation claim is for

slander, and they contend that therefore she must plead and prove special damages or

show that this case involves slander per se.

       Slander is often described as defamation by spoken words, while libel is

described as defamation in writing. See, e.g., Bauer, 191 Wis. 2d at 524. However, this




                                            14
is an oversimplification. The Restatement (Second) of Torts § 568 (1977)—which

Wisconsin courts follow, see id.—provides a fuller explanation of the distinction:

       (1) Libel consists of the publication of defamatory matter by written or
       printed words, by its embodiment in physical form or by any other form of
       communication that has the potentially harmful qualities characteristic of
       written or printed words.

       (2) Slander consists of the publication of defamatory matter by spoken
       words, transitory gestures or by any form of communication other than
       those stated in Subsection (1).

       (3) The area of dissemination, the deliberate and premeditated character
       of its publication and the persistence of the defamation are factors to be
       considered in determining whether a publication is a libel rather than a
       slander.

In the present case, although the allegedly defamatory statements were spoken, they

are embodied in a non-transitory, physical form that anyone can view today. (Ms. Glock

alleges that the episode is currently available for purchase on Amazon.com for $2.99.

Compl. in 18-C-1039 ¶ 4.) Thus, the defamatory matter is embodied in a “form of

communication that has the potentially harmful qualities characteristic of written or

printed words.” Restatement (Second) of Torts § 568. Ms. Harp’s claim is therefore

properly characterized as one for libel.

       It is true that Ms. Harp labels her cause of action “slander.” Compls. at p.15.

However, under federal law, a plaintiff does not have to plead legal theories or label her

cause of action, and “specifying an incorrect legal theory is not fatal.” Bartholet v.

Reishauer A.G. (Zurich), 953 F.2d 1073, 1078 (7th Cir. 1992). Here, the facts alleged

add up to a claim for libel rather than slander, and therefore I will apply the legal rules

that govern claims for libel rather than slander. Because an allegation of special

damages is not required in an action for libel, I may not dismiss the complaint based on

Ms. Harp’s supposed failure to plead them.


                                            15
B. Intentional Infliction of Emotional Distress

       Ms. Harp alleges that the defendants’ defamatory statements give rise to a claim

for intentional infliction of emotional distress. Under Wisconsin law, such a claim has

four elements: (1) the defendant’s conduct was intentioned to cause emotional distress;

(2) the defendant’s conduct was extreme and outrageous; (3) the defendant’s conduct

was a cause-in-fact of the plaintiff’s emotional distress; and (4) the plaintiff suffered an

extreme disabling emotional response to the defendant’s conduct. Rabideau v. City of

Racine, 243 Wis. 2d 486, 501 (2001). The defendants move to dismiss this claim on the

ground that the complaint does not allege facts suggesting that their conduct in making

the allegedly defamatory statements was extreme and outrageous.

       For conduct to be extreme and outrageous, “[t]he average member of the

community must regard the defendant’s conduct in relation to the plaintiff, as being a

complete denial of the plaintiff’s dignity as a person.” Alsteen v. Gehl, 21 Wis.2d 349,

359–60 (1963). The Seventh Circuit has observed that “[t]his is a high standard, and

Wisconsin courts have been reluctant to find conduct sufficiently extreme to meet this

test.” Kennedy v. Children’s Serv. Soc’y of Wis., 17 F.3d 980, 986 (7th Cir. 1994).

       In the present case, it is clear from viewing the episode that the defendants did

not engage in extreme and outrageous conduct. Even if the episode contains

defamatory statements, no reasonable member of the community would regard the

defendants as having completely disregarded the plaintiff’s dignity as a person. Indeed,

although I have concluded that some of the defendants’ statements are capable of

defamatory meaning, this was not any easy conclusion to reach. Because it is not

obvious that the statements would even lower the plaintiff’s reputation in the community,




                                            16
making those statements certainly cannot constitute the kind of extreme and outrageous

conduct necessary to support a claim for intentional infliction of emotional distress.

Accordingly, this claim will be dismissed.

C. Fraudulent Misrepresentation

       Ms. Harp alleges a claim labelled “Fraudulent Misrepresentation (Deceit)”

against each defendant based on the allegedly defamatory statements. However, Ms.

Harp misunderstands the nature of a claim for fraud or misrepresentation. A plaintiff

may not bring such a claim whenever a person makes an allegedly false statement that

harms the plaintiff. Instead, a claim for fraud or misrepresentation may be brought only

when the plaintiff believes the misrepresentation. See, e.g., Tietsworth v. Harley-

Davidson, Inc., 270 Wis.2d 146, 157 (2004) (“All misrepresentation claims share the

following required elements: 1) the defendant must have made a representation of fact

to the plaintiff; 2) the representation of fact must be false; and 3) the plaintiff must have

believed and relied on the misrepresentation to his detriment or damage.”). In the

present case, the plaintiff does not allege that the episode contains false statements

that she believed. Nor could she, as she obviously knows what happened in her own

life. Accordingly, her claim for fraudulent misrepresentation will be dismissed.

D. Unjust Enrichment

       Finally, Ms. Harp alleges a claim against Allison Glock for unjust enrichment,

contending that Ms. Glock is unjustly profiting from the sale of the allegedly defamatory

episode on Amazon.com. However, Ms. Harp misunderstands the nature of a claim for

unjust enrichment. A defendant is not liable for unjust enrichment whenever he or she

profits from something that harms the plaintiff. Instead, a claim for unjust enrichment




                                             17
may be brought only when the plaintiff confers a benefit on the defendant under

circumstances making it inequitable for the defendant to retain the benefit without

payment of its value. See, e.g., Sulzer v. Diedrich, 258 Wis.2d 684, 692 (Ct. App. 2002).

In the present case, Ms. Harp conferred no benefit on Ms. Glock, and therefore her

claim for unjust enrichment will be dismissed.

                                    IV. Conclusion

      For the reasons stated, IT IS ORDERED that the defendants’ motions to dismiss

(ECF No. 24 in Case No. 18-C-1039 and ECF No. 16 in Case No. 18-C-1159) are

GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that the plaintiff’s motion to amend her complaint

(ECF No. 38 in the lead case) is DENIED.

      FINALLY, IT IS ORDERED that the plaintiff’s motion for summary judgment

(ECF No. 31 in Case No. 18-C-1039) is DENIED.

      Dated at Milwaukee, Wisconsin, this 25th day of April, 2019.


                                  _s/Lynn Adelman     ____
                                  LYNN ADELMAN
                                  District Judge




                                           18
